Citation Nr: 1447827	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for alcohol dependence, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2012, the Veteran testified before a Veterans Law Judge at a Board videoconference hearing; a transcript of the hearing is of record.

The claims considered herein were remanded in September 2012.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regard to the Veteran's claimed psychiatric disorder, the record reflects diagnoses of bipolar disorder and PTSD by a private psychiatric clinical nurse specialist in October 2007.  VA treatment records reflect a diagnosis of bipolar disorder with a note to rule out intermittent explosive disorder.  The Veteran asserts that his current psychiatric disorders were incurred in service.  Specific to PTSD, he alleges this condition is due to a personal assault.  During the Board hearing, he testified that he was assaulted by three African-American sailors at a pier in Italy in May 2004.  He said that he was bruised and received counseling from a priest.  He also said that the individuals involved were brought before a Captain's Mast and one individual was charged.  After the incident, he said he felt threatened and was very nervous returning to the barracks.  He said he has continued to feel very anxious around African-Americans. 

The Board notes that prior to the Board hearing, the Veteran had not identified his claimed PTSD stressor and the RO had no information whereby it could attempt to verify its occurrence.  

The prior remand ordered further development concerning the Veteran's claimed stressor.  Unfortunately, the RO/AMC did not complete such development.  A July 2013 response from the Department of the Navy, Office of the Judge Advocate General indicates that the RO/AMC should contact the command that the individual was attached to during the time of the incident.  There is no indication in the record that this further development was completed.  Thus, such should be performed on remand.

Additionally, the Board ordered a VA psychiatric examination after the stressor development was completed.  A sufficient December 2012 VA examination thoroughly evaluated the Veteran's psychiatric claims.  The examiner, Chief of Psychology at a VA Medical Center, declined to diagnose the Veteran with PTSD and did not find a relationship between service and any acquired psychiatric disorder.  The examiner also noted that the Veteran provided a significantly different history than was reported in the Veteran's interview with a private nurse practitioner when the Veteran reported numerous non-military stressors, including the death of his paranoid schizophrenic mother by suicide and sexual and physical abuse as a child. 

Inexplicably, the AMC requested an opinion from a physician who works at the AMC.  The Board observes that this physician is apparently not a trained psychologist or psychiatrist, competent to opine on a claim for service connection for a psychiatric disorder.  The Board additionally observes that, after indicating that the Veteran's acquired psychiatric disability is not related to active service, the physician indicates the Veteran should receive a traumatic brain injury (TBI) evaluation to "clarify severity of head injury, if any, associated with injury while on active duty from striking head on bottom of lake in 2001" as the physician stated that some medical literature indicates a link between a TBI and bipolar disorder. 

The Board notes that the Veteran reported he hit his forehead in the sand when jumping into a lake head first in August 2001, which is apparently the possible TBI the AMC physician referred to.  During an August 2007 private psychiatric consultation, the Veteran reported that he had head injuries on at least five occasions and loss of consciousness due to substance abuse on at least two occasions.  The Veteran reported a history of polysubstance abuse, including alcohol, methamphetamines, mushrooms, ecstasy, marijuana, cocaine, pain pills, benzodiazepines, nicotine, caffeine, and over-the-counter substances.  He also reported a history of assault, as both the victim and perpetrator.  It was noted that he had been arrested four times for assaultive behaviors.  It was also noted that he had a head scar and had sustained a head injury from a fall.  

VA outpatient treatment records reflect that the Veteran had a positive screen for TBI in August 2008.  During that evaluation, he described having gone through a "head butting phase" where he would hit his head against objects and other people.  It was noted that he had headaches, but the findings were not consistent with TBI.

The Board also notes that on May 2003 and August 2005 Post-Deployment Health Assessments, the Veteran indicated that he had little interest or pleasure in doing things, but denied feeling down or depressed and denied having suicidal ideation. The Veteran alleges that he had anger outbursts and other symptoms during military service that were the early manifestations of a psychiatric disorder. 

Thus, taking all of this additional information into account, the Board finds that after the outstanding stressor development is completed, the Veteran should be afforded a VA examination to determine if he sustained a TBI during service which caused his presently diagnosed bipolar disorder.  The claims file should then be returned to the December 2012 psychiatric examiner for another opinion concerning whether the Veteran has an acquired psychiatric disorder related to service or any incident of service.

With regards to the claim for service connection for alcohol dependence, the Board notes that the United States Court of Appeals for the Federal Circuit has held that although 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse; this statute does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  In this case, the Veteran asserted during the Board hearing that his alcohol dependence is secondary to his PTSD.  Hence, the Board finds that these disabilities are inextricably intertwined and should be considered together. 

On remand, the AMC should also obtain all outstanding records of VA evaluation and treatment for the Veteran's claimed psychiatric disorder and alcohol dependence.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that the September 2013 supplemental statement of the case did not consider additional VA treatment records associated with the electronic claims file.  The AMC should consider all of the evidence of record when promulgating an additional supplemental statement of the case.

Because the RO did not comply with the Board's remand orders, remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any records pertaining to the Captain's Mast associated with the alleged personal assault that occurred in May 2004 from the Veteran's command during that time period.  If such records are not obtained, a memorandum should be attached to the claims file, indicating all steps taken in order to receive these records and associated them with the Veteran's claims file. 

2.  Obtain all outstanding records of VA evaluation and/or treatment.

3.  After associating with the claims file all available records and/or responses received from each contacted entity, including the Veteran, and conducting any further development deemed necessary and appropriate, the AOJ should prepare a report detailing the occurrence of any specific in-service stressor deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the Veteran's claimed stressor is not corroborated then the AOJ should so state in its report.
 
4.  Schedule the Veteran for a TBI examination to determine if he had a TBI during active duty and, if so, any current residuals.

5.  Then, obtain an addendum from the December 2012 examiner.  If the examiner is not available, the opinion must come from another qualified examiner, a psychiatrist or a psychologist.  If the examiner determines that another in-person examination is necessary, such must be accomplished.  The claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should be asked to review the record and provide an opinion as to whether there is any evidence of behavior changes in service after the alleged personal assault which provides corroborative evidence that the claimed in-service personal assault actually occurred. Evidence of behavior changes may include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

If the VA examiner concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed personal assault or otherwise corroborated that the personal assault occurred, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has PTSD as a result of the claimed assault. 

For any other psychiatric disability diagnosed, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability had its onset in or is otherwise related to service. 

The examiner is also asked to indicate whether the Veteran has alcohol dependence and, if so, whether it is caused or aggravated by any psychiatric disorder. 

The report of examination should include a complete rationale for all opinions rendered.
 
6.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and be given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



